Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION

                                          No. 04-12-00778-CR

                                        IN RE Darrick OLIVER

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Sandee Bryan Marion, Justice

Delivered and Filed: December 5, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           On November 16, 2012, relator Darrick Oliver filed a petition for writ of mandamus,

complaining of the trial court’s failure to rule on his pro se petition for writ of habeas corpus.

However, counsel has been appointed to represent relator in the criminal proceeding pending in

the trial court for which he is currently confined. A criminal defendant is not entitled to hybrid

representation. See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v.

State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). A trial court has no legal duty to rule on

pro se motions or petitions filed with regard to a criminal proceeding in which the defendant is

represented by counsel. See Robinson, 240 S.W.3d at 922. Consequently, the trial court did not

abuse its discretion by declining to rule on relator’s pro se petition filed in the criminal

1
 This proceeding arises out of Cause No. 2012-CR-1844, styled State of Texas v. Darrick Oliver, pending in the
399th Judicial District Court, Bexar County, Texas, the Honorable Juanita A. Vasquez-Gardner presiding.
                                                                                  04-12-00778-CR


proceeding pending in the trial court. Accordingly, the petition for writ of mandamus is denied.

TEX. R. APP. P. 52.8(a).

                                                    PER CURIAM

DO NOT PUBLISH




                                              -2-